The Supreme Court correctly found that the former wife failed to make out a prima facie case of entitlement to modifica*605tion of the maintenance provisions of the parties’ separation agreement which was incorporated, but not merged, into their judgment of divorce. The wife failed to establish that the continued enforcement of the maintenance provisions would create an extreme hardship for her (see, Zinkiewicz v Zinkiewicz, 222 AD2d 684; Didley v Didley, 194 AD2d 7, 10). Accordingly, the Supreme Court properly denied the motion in the absence of a hearing. Rosenblatt, J. P., Sullivan, Copertino and Goldstein, JJ., concur.